                         IN THE LINITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTzuCT OF TEXAS
                                     DALLAS DIVISION


DIIVA,N'l l, WASI IIN(i]'ON.                       )
                                                   )
                       Plaintil'L                  )
                                                   )
                                                   )
                                                   )
DALI,AS COUNTY JAIL F'ACILITY.                     )
                                                   )
                       Del'endant.                 )   Civil Action No.   3:1 9-CV- I   505-C-BT


                                               otU)EIi.

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that   Plaintiff s Complaint should be dismissed for

want of prosecution. Plaintiff has failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions of the Court. For the reasons stated

therein, Plaintiffls Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

of Civil Proccdure 4l (b)

           SO ORDERED this   _c_^^y of Sep tember. 201 9



                                           t
                                                          I       .& '?/77
                                                        .CU        C}S
                                                       oR        D STAI'ES               C'f JL]DGE
